DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 16 are objected to because of the following informalities:  At line 9, “received” should read “receive”; and at line 10 “brew” should read “brewed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klawuhn et al.
	There is disclosed in Klawuhn a beverage making machine, comprising: a housing (not shown, col. 6, ln. 37); an espresso station 34 mounted to the housing, comprising an espresso brew chamber 35, an espresso inlet 30 to the espresso brew chamber, an espresso outlet 37 from the espresso brew chamber, and an espresso receptacle 38, 39 platform positioned to receive brewed espresso from the espresso outlet; a coffee station 41 mounted to the housing, comprising a coffee brew chamber 42, a coffee inlet 40 to the coffee brew chamber, a coffee outlet 43 from the coffee brew chamber, and a coffee receptacle 44 platform positioned to receive brewed coffee from the coffee outlet; a water reservoir 1 mounted to the housing: a fluid transport system mounted to the housing and fluidly connected with the water reservoir, the fluid transport system including a pump 6, a heater 11, and a three-way valve 17 fluidly connected with the pump, wherein a first outlet  of the three-way valve is fluidly connected with the inlet of the espresso station, and wherein a second outlet of the three-way valve is fluidly connected with the inlet of the coffee station; a controller 24 mounted to the housing and connected with the pump and the three-way valve, the controller configured such that, (a) upon a user’s selection to brew espresso the controller signals the pump and three-way valve to operate to direct fluid to the espresso station, and (b) upon a user’s selection to brew coffee the controller signals the pump and three-way valve to operate to direct fluid to the coffee station; and a pressure relief valve 20 in fluid communication with the pump and three-way valve configured to relieve pressure in the fluid transport system.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.
There is disclosed in Chen a beverage making machine, comprising: a housing 1; an espresso station 3 mounted to the housing, comprising an espresso brew chamber 12, an espresso inlet to the espresso brew chamber, an espresso outlet from the espresso brew chamber, and an espresso receptacle 6 platform positioned to receive brewed espresso from the espresso outlet; a coffee station 4 mounted to the housing, comprising a coffee brew chamber 11, a coffee inlet to the coffee brew chamber, a coffee outlet from the coffee brew chamber, and a coffee receptacle 5 platform positioned to receive brewed coffee from the coffee outlet; a water reservoir 2 mounted to the housing: a fluid transport system mounted to the housing and fluidly connected with the water reservoir, the fluid transport system including a pump 8, a heater 9, and a three-way valve (equivalent) 10 fluidly connected with the pump, wherein a first outlet of the three-way valve is fluidly connected with the inlet of the espresso station, and wherein a second outlet of the three-way valve is fluidly connected with the inlet of the coffee station; and a controller 7 mounted to the housing and connected with the pump and the three-way valve, the controller configured such that, (a) upon a user’s selection to brew espresso the controller signals the pump and three-way valve to operate to direct fluid to the espresso station, and (b) upon a user’s selection to brew coffee the controller signals the pump and three-way valve to operate to direct fluid to the coffee station.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klawuhn et al. in view of Obliger et al.
	Obliger discloses, in a beverage making machine, a controller 35 configured such that, (a) upon a user’s operation of a selection device 38, the controller signals a pump 34 to direct fluid to a brewing station at a first lower operating pressure, and (b) upon a user’s operation of the selection device, the controller signals the pump to direct fluid to the brewing station at a second higher operating pressure, the selections being based upon a user’s beverage taste requirements.
	It would have been obvious to one skilled in the art to modify the controller of Klawuhn with the teachings of Obliger, in order to change the pressure at which water is provided to the espresso and coffee stations, such pressure changes influencing the taste of the beverage upon completion. 
Additionally, Klawuhn discloses (col. 12, lines 1-11) that motor operating pump 6 can be operated at a different speed in the coffee mode as opposed to the espresso mode.
Claim(s) 1-3, 7, 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Obliger et al.
Obliger discloses, in a beverage making machine, a controller 35 configured such that, (a) upon a user’s operation of a selection device 38, the controller signals a pump 34 to direct fluid to a brewing station at a first lower operating pressure, and (b) upon a user’s operation of the selection device, the controller signals the pump to direct fluid to the brewing station at a second higher operating pressure, the selections being based upon a user’s beverage taste requirements.
	It would have been obvious to one skilled in the art to modify the controller of Chen with the teachings of Obliger, in order to change the pressure at which water is provided to the espresso and coffee stations, such pressure changes influencing the taste of the beverage upon completion. 
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. or Klawuhn et al. in view of Jarisch et al.
Jarisch discloses, in a beverage making machine, the use of an air pump 31 and a liquid pump 32 as part of a fluid transport system of the beverage making machine. The air pump improving the infusion of water into and through a beverage making material.
It would have been obvious to one skilled in the art to provide the fluid transport system of Chen or Klawuhn with the air pump disclosed in Jarisch, in order to improve the infusion process by allowing a bubbling of the material within the infusion chamber.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. or Klawuhn et al. in view of Obliger et al. as applied to claim 1 above, and further in view of Jarisch et al.
Jarisch discloses, in a beverage making machine, the use of an air pump 31 and a liquid pump 32 as part of a fluid transport system of the beverage making machine. The air pump improving the infusion of water into and through a beverage making material.
It would have been obvious to one skilled in the art to provide the fluid transport system of Chen or Klawuhn, as modified by Obliger, with the air pump disclosed in Jarisch, in order to improve the infusion process by allowing a bubbling of the material within the infusion chamber.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. or Klawuhn et al. in view of Mordini et al.
Mordini discloses, in a beverage making machine, a coffee station including a coffee brew chamber, wherein the coffee brew chamber is configured to brew both loose grounds of coffee and a coffee cartridge.
It would have been obvious to one skilled in the art to substitute the coffee station of Chen or Klawuhn with the coffee station arrangement disclosed in Mordini, in order to allow brewing of either loose coffee materials or prepackaged coffee materials.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. or Klawuhn et al. in view of Mordini et al. as applied to claim 16 above, and further in view of Obliger et al.
Obliger discloses, in a beverage making machine, a controller 35 configured such that, (a) upon a user’s operation of a selection device 38, the controller signals a pump 34 to direct fluid to a brewing station at a first lower operating pressure, and (b) upon a user’s operation of the selection device, the controller signals the pump to direct fluid to the brewing station at a second higher operating pressure, the selections being based upon a user’s beverage taste requirements.
	It would have been obvious to one skilled in the art to modify the controller of Chen or Klawuhn, as modified by Mordini, with the teachings of Obliger, in order to change the pressure at which water is provided to the espresso and coffee stations, such pressure changes influencing the taste of the beverage upon completion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Starr et al., Yang and Chioda et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761